Citation Nr: 1824120	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  07-15 241 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased initial evaluation for a left knee disorder, presently rated as 20 percent disabling for a chronic left knee strain with chondromalacia, from August 8, 2005, to January 25, 2006, and from April 1, 2006, to September 22, 2016, as 30 percent disabling from September 22, 2016 to May 2, 2017, and as 40 percent disabling thereafter; and separately rated as 10 percent disabling for left knee instability effective September 22, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This claim has been before the Board on multiple prior occasions. In May 2012, the Board remanded the claim. In an April 2013 decision, the Board denied the claim for a rating in excess of 20 percent for a left knee disorder. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a May 2014 Order, pursuant to a Joint Motion for Remand (JMR), the Veterans Court vacated the Board's April 2013 decision and remanded the issue back to the Board for development consistent with the Joint Motion. In November 2014, the Board remanded the claim for compliance with the JMR. In August 2016, the Board again remanded the claim for completion of a new VA examination. In August 2017, the Board again remanded the claim for a new examination to address functional limitation due to pain.

At the time of the August 2016 remand, the Board characterized the claim as one for an initial evaluation in excess of 20 percent for a left knee disability. Since its most recent examination, the Veteran's chronic left knee strain with chondromalacia has been granted an increase to 30 percent effective September 22, 2016, and an increase to 40 percent, effective May 2, 2017. A separate 10 percent rating has also been assigned for left knee instability effective September 22, 2016. Accordingly, the Board has recharacterized the issue on appeal, as described above. (The Board notes that from January 1, 2006, to April 1, 2006, the Veteran was assigned a 100 percent rating for a left knee disability under 38 C.F.R. § 4.30 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Board regrets any further delay, but finds that additional development is warranted. Notably, relevant evidence was recently added to the record which has not been considered by the AOJ. The Veteran was approved for non-VA physical therapy for his left knee in March 2018, and the record does not contain these relevant records.

Additionally, the record does not contain an examination report which complies with current legal requirements. On examination in August 2017, the Veteran described flares of disability wherein it was "hard to move." The examiner declined to comment on left knee functioning during flares as the Veteran was "[n]ot examined in this context." 

The Court has recently made clear that a statement such as the one the August 2017 VA examiner made concerning flare-ups, without more, renders an examination inadequate.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the Court explained in Sharp, "the VA Clinician's Guide makes explicit what DeLuca clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veterans themselves."  Id. at 6.  "Even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the Veteran's flares or ask him [or her] to describe the additional functional loss, if any, he [or she] suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why [he or] she could not do so."

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder updated treatment records, including the Veteran's physical therapy records from a non-VA care provider recently approved by VA in March 2018.

2.  Afford the Veteran an orthopedic examination to determine the current severity of his left knee. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3.  Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

